Decision of
Judd, C.J.
This is an action of ejectment to recover one undivided half of two pieces of land at Kapalama, Honolulu, being the land described in Royal Patent No. 2081, to Hiki, and containing one acre and 48-100ths.
The plaintiff claims that on the death of Hiki, there survived his widow Moa, and Napoe, who was a son of Hiki’s half-brother Nahina, and that on the death of Napoe, which occurred last year, his interest descended to Pukila, who was Napoe’s nephew. Pukila conveyed his interest to the plaintiff, Kale Aihonua, by deed dated 1st December, 1882.
The defendant Ahi claims under a lease from Hookano,.who is the grantee of one Hiwauli, who was the son of Nalu, who was the son of Mauolonui or Mauwalenui, a sister of Hiki the patentee, that is, a grandnephew of Hiki.
Kamali, the other defendant, is in possession of the house-lot which he claims under a deed from Moa, the widow. The defendants claim that Hiwauli, being a grandson of the patentee’s sister, is a nearer relative of Hiki than Napoe, who is, as I have said, a son of Nahina, the half-brother of Hiki; both Hiki and Nahina have the same mother Kawaa, and Nahina’s father being Kuuke, and Hiki’s father being Kanemakai.
Kindred of the half-blood inherit equally with those of the whole blood in the same degree, Civil Code, Section 1454. And by Section 1448 of the Civil Code, “If an intestate dies leaving no issue, nor father nor mother, his estate descends, one-half to *411his widow and the other half to his brothers and sisters, and to the children of any deceased brother or sister by the right of representation.”
W. R. Castle, for plaintiff.
W. L. Holokahiki, for defendants.
Honolulu, July 31st, 1883.
On the death of Hiki, therefore, one-half of his estate descended to his widow Moa, and the other half to Napoe, who was the child of Nahina, the deceased’s half-brother. The statute does not say “to the children and heirs” of. a deceased brother or sister; if it did, Hiwauli, as the grandson of Hiki’s sister, would inherit equally with Napoe. Napoe is one degree nearer Hiki than Hiwauli, and inherits to his exclusion.
Judgment must be rendered for the plaintiff for one undivided half of both these parcels of land, with $50 and costs.